Robinson, J.
Defendants, on concurring with other creditors of the plaintiff in a compromise of his debts at forty cents on the dollar, and before executing the composition deed, exacted from him a promise to pay to them the balance of their debt, by a note at four months. Such note was accordingly made some fifteen or twenty days thereafter, and, having been transferred by defendants, before maturity, to a *203bona fide holder, was paid by plaintiff to him. This action was brought in the marine court, to recover the money so paid by compulsion, and judgment having been rendered in plaintiff’s favor, which was affirmed on appeal to the general term of that court, the question of the right to such recovery is again raised on this appeal. The reasons assigned for that affirmance by the general term, in the able opinion of judge • HoAdamc, are entirely satisfactory in demonstrating that the consideration of the note, being founded on an exacting by defendants in fraud of other creditors, was void, and was not ehforcible as between these parties.
The question has been fully investigated in this court, in the learne'd opinion of chief judge Daly, in Pinneo agt. Higgins (12 Abb., 334), and the opinion of judge MoAdam ■ was in harmony therewith. • The further question, whether a party to a negotiable promissory note, void as between him and the payee or holder, but which, has been transferred by the other having such void title to another, who has become a bona fide holder for value before maturity, can, on payment of the note to such bona fide holder, recover from the party thus transferring the illegal security, and causing the enforcement of it as an obligation which the party so transferring it could not have exacted, seeni's so clear that it is not raised in this appeal. The liability of the defendants for the amount they have thus, through the color of the law, illegally caused to be exacted from the plaintiff seems clear. The judgment should be affirmed.
Daly, Ch. J., and Labremobe, J., concurred.